DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/26/2022 is entered and fully considered. In view of the amendment the previous rejection is removed and a new rejection is provided with additional prior art.
	The amendment precludes the sintering of the second layer as a second sintering of the first layer. The amended language raises a 112 issue for depending claim 55 which specifically applies additional precursor powder. Specifically, the precursor powder layer is provided before the heating step. Therefore the single layer lithium-stuffed garnet is in contact with a precursor (unsintered) lithim-stuffed garnet thin film - contrary to the added limitation.
Response to Arguments
	In view of the amendment the previous rejection is removed. The previous rejection relied upon a second sintering step to occur on a second layer, thereby sintering the second layer and simultaneously re-sintering the first layer. The claims now require the provided sintered lithium-stuffed garnet thin film to be a single layer that is then sintered at 400°C or more.
	An additional reference BADDING et al. (US 2016/0111751) is now used to teach the formation of a sintered lithium garnet that is again sintered in a second heating step. Specifically, a precursor powder is first calcined into a membrane or pellet followed by a second calcination step at about 1200°C [0038]. Using the improved process in BADDING the calcining temperature can be as low as 950°C [0042].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 55 requires that a precursor powder layer is provided to the single layer sintered lithium-stuffed garnet prior to the heating step. However, the amended language to claim 50 require that the single layer sintered lithium-stuffed thin film is not in contact with an unsintered lithium-stuffed garnet thin film. Accordingly, the depending claim does not incorporate all the limitations of the parent claim and is improper. 
Claim 56 incorporates the same issues by virtue of dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 50 and 68 (and depending claims 51-67) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation added by amendment has a minor antecedent basis issue. The claim refers to “the single layer sintered lithium-stuffed thin film”. The language should be --the single layer sintered lithium-stuffed garnet thin film--.
	Depending claims incorporate the issues of the parent claim 50.
Claim 68 recites the limitation "the particle size distribution of the sintered lithium-stuffed garnet thin film" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim requires a thin film but does not require that the thin film is made from “a particle” or pellet. Accordingly, “the particle” still lacks antecedent basis. It is not clear that the sintered lithium-stuffed thin film contains particles at all, because they could be reduced to grain sizes of the singular body instead of individual particles.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50-56, 60, 62-65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over HOLME et al. (US 2015/0099188) in view of BADDING et al. (US 2016/0111751).
Regarding claims 50-54,
	HOLME teaches a method of making lithium stuffed garnet for solid state lithium rechargeable batteries abstract. The examples teach forming a free-standing film by mixing precursors and producing a garnet powder [0529]. The free-standing garnet can be lithium stuffed [0208] and sintered (calcined) [0215]. After the sintering is completed the calcined film is necessarily cooled. In addition, the reference explicitly states that sintering furnaces are cooled in the example [0533]. The reference teaches forming a garnet powder using a single sintering step, but does not teach a sintered garnet structure is subjected to a sintering step at 400°C or more.
	However, BADDING teaches a precursor powder is first calcined into a membrane or pellet followed by a second calcination step at about 1200°C [0038]. Using the improved process in BADDING the calcining temperature can be as low as 950°C [0042]. The terms membrane and pellet are used interchangeably [0025]. The two step process helps to form a dense structure when performing the second calcination [0042]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make the stuffed lithium garnet of HOLME by a two step process according to BADDING to help form a dense structure.
Regarding claims 57-59 and 66,
	As described above, the references necessarily cool the formed lithium-stuffed garnet film. The references do not teach the time required for cooling or the resulting properties. However, the same process steps of two-step sintering followed by cooling are performed. Accordingly, it is reasonable to expect the same physical properties of the product (i.e. the same relative grain size, density and crystallinity between bulk and surface).
Regarding claims 60 and 61,
	HOLME teaches sintering with an atmosphere of Ar (inert), Ar/H2 (reducing) or air (O2 and N2) Fig. 62 and in the examples.
Regarding claim 62,
	HOLME teaches the heating can be done in a tube furnace (oven) [0519].
Regarding claims 63,
	The lithium stuffed garnet formula in HOLME is LiALaBM’CM’’DZrEOF wherein 4<a<8.5, 1.5<B<4, 0≤C≤2, 0≤D≤2, 0≤E≤2, and 10<F<13 [0092].
Regarding claim 64,
	The examiner nots that the “qAl2O3” can be zero and the formula described above in claim 63 corresponds to the claimed formula when “q” is zero.
Regarding claim 65,
	Applicant’s specification defines a “surface defect” as a defect which intersects the top or bottom surface. Therefore, only defects exclusively in the bulk are not surface defects. Accordingly, there are necessarily more (higher density) “surface defects” in the top/bottom surface than in the bulk. Furthermore, “surface defect density” refers to defects on the surface area in the specification and the bulk material has no “surface” for defects to be on.
Regarding claim 67,
	The lithium stuffed garnet thin films can be less than 50µm thick [0135]. The claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712